ORDER

PER CURIAM.
Randy Eugene Waugh (“Husband”) appeals the judgment dissolving his marriage to Deborah Lee Waugh (‘Wife”). In his sole point on appeal, Husband challenges the limited visitation rights he was awarded in the decree.
*813We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).